Order filed March 16, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00190-CV
                                 ____________

                        CITY OF HOUSTON, Appellant

                                            V.

                          CRYSTAL GREEN, Appellee


                    On Appeal from the 133rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2019-12122


                                     ORDER

      The reporter’s record in this case was due March 9, 2020. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Darlene Stein, the court reporter, to file the record in this appeal
within 30 days of the date of this order.


                                  PER CURIAM


Panel Consists of Chief Justice Frost and Justices Jewell and Spain.